 Case 3:17-cv-00079-H-LL Document 168 Filed 01/02/20 PageID.5194 Page 1 of 3




 1 SULLIVAN HILL REZ & ENGEL
     A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
     Michael A. Zarconi, SBN 288970
 3 E-mail: Sweeney@sullivanhill.com
     600 B Street, Suite 1700
 4 San Diego, California 92101
     Telephone: (619) 233-4100
 5 Fax Number: (619) 231-4372

 6 Attorneys for Defendants,
     MARK A. WILLIS; BEYOND REVIEW, LLC;
 7 IMAGE ENGINE, LLC; and WILLIS GROUP, LLC

 8
                               UNITED STATES DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
     ENSOURCE INVESTMENTS LLC,                     )   CASE NO. 17CV0079 H LL
11 a Delaware limited liability                    )
     company,                                      )    THE WILLIS GROUP, LLC’S
12                                                 )    MOTION FOR ATTORNEY’S
                            Plaintiff,             )    FEES AGAINST PLAINTIFF
13                                                 )    AND ITS MEMBERS
     v.                                            )
14                                                 )
     THOMAS P. TATHAM, an                          )   DATE: February 3, 2020
15 individual; MARK A. WILLIS, an                  )   TIME:  10:30 a.m.
     individual; PDP MANAGEMENT                    )   JUDGE: Hon. Marilyn L. Huff
16 GROUP, LLC, a Texas limited                     )
     liability company; TITLE ROVER,               )
17 LLC, a Texas limited liability                  )
     company; BEYOND REVIEW,                       )
18 LLC, a Texas limited liability                  )
     company; IMAGE ENGINE, LLC, a                 )
19 Texas limited liability company;                )
     WILLIS GROUP, LLC, a Texas                    )
20 limited liability company; and DOES             )
     1-50,                                         )
21                                                 )
                                                   )
22                          Defendants.            )
23

24 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

25               NOTICE IS HEREBY GIVEN pursuant to Rule 54(d)(2) of the Federal Rules
26 of Civil Procedure that on February 3, 2020, at 10:30 a.m. in Courtroom 15A of the

27 James A. Carter and Judith N. Keep United States Courthouse, located at 333 West

28
     405685-v4                                     1                         Case No. 17CV0079-H-LL
                              THE WILLIS GROUP’S NOTICE OF MOTION FOR FEES
 Case 3:17-cv-00079-H-LL Document 168 Filed 01/02/20 PageID.5195 Page 2 of 3




 1 Broadway, San Diego, California 92101, Defendant Willis Group will, and hereby

 2 does, move for an award of attorneys’ fees in the amount of $96,914.03 pursuant to

 3 section 13.10 of the Third Amended and Restated Company Agreement of Hopewell-

 4 Pilot Project LLC (“Agreement”) to which both Plaintiff and Willis Group are parties.

 5 Such Agreement mandates that Members of Hopewell are to be indemnified (and

 6 attorneys’ fees paid) by other Hopewell Members for litigation brought as a result of

 7 their Hopewell business activities. This provision was part of a negotiated Agreement

 8 that Plaintiff’s counsel approved as a condition precedent to Plaintiff’s Hopewell

 9 investment. The amount sought is an equal portion of the total amount of attorneys’

10 fees incurred by the Willis Defendants (the Willis Group, Mark Willis, Image Engine

11 and Beyond Review) in the defense of this litigation to date.

12               Final Judgment was entered in favor of the Willis Group on December 19,
13 2019, after it successfully moved for summary judgment against Plaintiff.

14               The Motion will be based upon:
15               1.    This Notice of Motion and Motion;
16               2.    The Memorandum of Points and Authorities in support of its Motion;
17               3.    The Declaration of Shannon Sweeney in support of the Motion;
18               4.    The Declaration of Mark A. Willis in support of the Motion;
19               5.    any cross-motion, opposition, reply, surreply, or supplemental papers
                       submitted in connection with the Motion;
20
                 6.    any evidentiary objections submitted in support of the Motion;
21
                 7.    any proposed orders, tentative rulings, orders, or ruling filed or entered in
22                     connection with the Motion;
23               8.    the pleadings, papers, or orders filed, served, and/or entered, and the
                       proceedings to date, in this action and/or any related action(s);
24
                 9.    proof of service of the foregoing pleadings, papers and orders;
25
                 10.   any matters of which the Court may or must take judicial notice;
26
                 11.   the comments and arguments of counsel and any evidence submitted at
27                     any oral hearings conducted in connection with the Motion; and
28
     405685-v4                                        2                        Case No. 17CV0079-H-LL
                               THE WILLIS GROUP’S NOTICE OF MOTION FOR FEES
 Case 3:17-cv-00079-H-LL Document 168 Filed 01/02/20 PageID.5196 Page 3 of 3




 1
                 12.      such and other further matters as are just and proper.

 2

 3 Dated:              January 2, 2020           SULLIVAN HILL REZ & ENGEL
                                                 A Professional Law Corporation
 4

 5                                               By:   /s/ Shannon D. Sweeney _____________
                                                       Shannon D. Sweeney
 6                                                     Attorneys for Defendants,
                                                       MARK A. WILLIS; BEYOND REVIEW,
                                                       LLC; IMAGE ENGINE, LLC; and
 7                                                     WILLIS GROUP, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     405685-v4                                          3                          Case No. 17CV0079-H-LL
                                  THE WILLIS GROUP’S NOTICE OF MOTION FOR FEES
